Case 3:21-cv-00562-WQH-BLM Document 12 Filed 09/10/21 PageID.276 Page 1 of 3




  1 LEWIS BRISBOIS BISGAARD & SMITH LLP
    BRIAN SLOME, SB# 238134
  2 E-Mail: Brian.Slome@lewisbrisbois.com
    KENNETH C. FELDMAN, SB# 130699
  3 E-Mail: Ken.Feldman@lewisbrisbois.com
    LINDSEY M. BALL, SB# 299707
  4 E-Mail: Lindsey.Ball@lewisbrisbois.com
    550 West C Street, Suite 1700
  5 San Diego, California 92101
    Telephone: 619.233.1006
  6 Facsimile: 619.233.8627
  7 Attorneys for Defendants, Bona Law P.C.,
    Jarod Bona, David Codell, Aaron Gott,
  8 Luke Hasskamp, and Luis Blanquez
  9                                   UNITED STATES DISTRICT COURT
 10                              SOUTHERN DISTRICT OF CALIFORNIA
 11
 12 BRIAN P. MANOOKIAN,                             CASE NO. 21CV0562 WQH BLM
 13                      Plaintiff,
                                                    NOTICE OF MOTION AND
 14             vs.                                 ADMINISTRATIVE MOTION TO
                                                    TENTATIVELY FILE UNDER
 15 BONA LAW P.C., JAROD BONA,                      SEAL REPORT AND
    DAVID CODELL, AARON GOTT,                       RECOMMENDATION OF THE
 16 LUKE HAASKAMP, AND LUIZ                         TENNESSEE BOARD OF
    BLANQUEZ;                                       PROFESSIONAL
 17                                                 RESPONSIBILITY BEING FILED
                       Defendants.                  IN SUPPORT OF MOTION TO
 18                                                 DISMISS
 19                                                 Date: Sept 27, 2021
                                                    Hon. Judge William Q. Hayes
 20
                                                    (Concurrently filed with Defendants’
 21                                                 Request for Judicial Notice and
                                                    Proposed Exhibit 18)
 22
 23            TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF
 24 RECORD:
 25     Please take notice that Defendants Bona Law P.C., Jarod Bona, David Codell,
 26 Aaron Gott, Luke Hasskamp, and Luis Blanquez, by and through their counsel of
 27 record, hereby provide notice and move for an order to tentatively file under seal the
 28   4832-5012-1721.2                                                     21CV0562 WQH BLM
         APPLICATION FOR ORDER SEALING CONFIDENTIAL REPORT AND RECOMMENDATION OF THE
        TENNESSEE BOARD OF PROFESSIONAL RESPONSIBILITY BEING FILED IN SUPPORT OF MOTION TO
                                            DISMISS
Case 3:21-cv-00562-WQH-BLM Document 12 Filed 09/10/21 PageID.277 Page 2 of 3




  1 AUGUST 25, 2021 REPORT AND RECOMMENDATION OF THE TENNESSEE
  2 BOARD OF PROFESSIONAL RESPONSIBILITY, being filed concurrently with a
  3 Request for Judicial Notice and lodged with the Court as a tentatively sealed
  4 document in furtherance of the Defendants’ Motion to Dismiss the Complaint (filed
  5 concurrently as Exhibit 18).
  6         While the contents of the BPR’s report have been reported by the press1 and
  7 the document is publicly available upon request to the Tennessee Board of
  8 Professional Responsibility, Defendants request that the Court file it tentatively under
  9 seal and provide Plaintiff an opportunity to respond as to why the document should
 10 be sealed. Defendants do not have a privacy interest in the contents of the report.
 11 They are filing this motion as a courtesy to the Plaintiff so that he has an opportunity
 12 to seek sealing order of this court in response, if he so chooses. Defendants’ instant
 13 request is based on this motion, the attached declaration, and the Request for Judicial
 14 Notice concurrently filed herewith.
 15 DATED: September 10, 2021             Respectfully submitted,
 16
                                          LEWIS BRISBOIS BISGAARD & SMITH               LLP
 17
 18
 19                                       By:         /s/ Brian Slome
 20                                             Brian Slome,
                                                Attorneys for Defendants, Bona Law P.C.,
 21                                             Jarod Bona, David Codell, Aaron Gott,
 22                                             Luke Hasskamp, and Luis Blanquez

 23
 24
 25
 26
 27   1
      https://www.tennessean.com/story/news/politics/2021/08/29/nashville-attorney-
 28 faces-disbarment-board-over-chilling-threats/5623301001/).
    4832-5012-1721.2
                                             2                        21CV0562 WQH BLM
      APPLICATION MOTION TO TENTATIVELY SEAL REPORT AND RECOMMENDATION OF THE TENNESSEE
         BOARD OF PROFESSIONAL RESPONSIBILITY BEING FILED IN SUPPORT OF MOTION TO DISMISS
Case 3:21-cv-00562-WQH-BLM Document 12 Filed 09/10/21 PageID.278 Page 3 of 3




  1                        CERTIFICATION OF ELECTRONIC SERVICE
  2                                 Manookian v. Bona Law, et al.
                         USDC, Southern District Case No. 21CV0562 WQH BLM
  3
      STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
  4
          At the time of service, I was over 18 years of age and not a party to the action.
  5 My business address is 550 West C Street, Suite 1700, San Diego, CA 92101. I am
    employed in the office of a member of the bar of this Court at whose direction the
  6 service was made.
  7     On September 10, 2021, I served the following document(s):
    ADMINISTRATIVE MOTION TO FILE DOCUMENT TENTATIVELY
  8 UNDER SEAL IN SUPPORT OF MOTION TO DISMISS
  9         I served the documents on the following persons at the following addresses
      (including fax numbers and e-mail addresses, if applicable):
 10
       Frank J. Johnson, Esq.                     John Spragens, Esq.
 11    FrankJ@johnsonfistel.com                   john@spragenslaw.com
 12    Kristen O’Connor, Esq.                     SPRAGENS LAW PLC
       KristenO@johnsonfistel.com                 311 22nd Ave. No.
 13    JOHNSON FISTEL, LLP                        Nashville, TN 37203
 14    655 West Broadway, Suite 1400              Telephone: (615) 983-8900
       San Diego, CA 92101                        Facsimile: (615) 682-8533
 15    Telephone: (619) 230-0063                  Counsel for Plaintiff
 16    Facsimile: (619) 255-1856                  (Pro Hac Forthcoming)
       Counsel for Plaintiff
 17
 18            The documents were served by the following means:
 19           (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
               filed the documents with the Clerk of the Court using the CM/ECF system,
 20            which sent notification of that filing to the persons listed above.
 21        I declare under penalty of perjury under the laws of the United States of
      America and the State of California that the foregoing is true and correct.
 22
               Executed on September 10, 2021 at San Diego, California.
 23
 24
 25                                              Jeff de Gruchy
 26
 27
 28
      4832-5012-1721.2
                                               3                          21CV0562 WQH BLM
      APPLICATION MOTION TO TENTATIVELY SEAL REPORT AND RECOMMENDATION OF THE TENNESSEE
         BOARD OF PROFESSIONAL RESPONSIBILITY BEING FILED IN SUPPORT OF MOTION TO DISMISS
